       Case 1:20-cv-11358-ADB Document 66 Filed 03/01/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS


***************************
Suverino Frith et al

                  Plaintiff
                                                     CIVIL ACTION NO.:
                  -v.                                  20-11358-ADB


Whole Foods Market, Inc.

         Defendant
***************************

                                 JUDGMENT
                                March 1, 2021

Burroughs, D.J.

In accordance with the Memorandum and Order entered on February 5,
2021, GRANTING in part Defendants’ Motion to Dismiss.

Judgement is entered in favor of Defendants on all claims except Plaintiff
Savannah Kinzer’s claim for retaliation against Defendant Whole Foods. All
other claims are hereby DISMISSED.

     SO ORDERED.

                                   /s/ Allison D. Burroughs
                                   ALLISON D. BURROUGHS
                                   United States District Judge
